Smith, Justice, delivered the opinion of the Court: It is the duty of the clerk of this Court to see that the bonds he accepts, are duly executed. The Court will presume that he has discharged his duty, until the contrary appears. If the defendants in error can show by affidavit, that the person who executed the bond in the name, and as the attorney, of Campbell, was not authorized to do so, the Court will then enquire into his authority; not otherwise. Motion overruled. Note. The following order was made at the December term, 1840, of the Supreme Court. Ordered, That whenever a bond is executed by an attorney in fact, the clerk shall require the original power of attorney to be filed in his office, unless it shall appear that the power of attorney contains other powers than the mere power to execute the bond, in question, in which case the original power of attorney shall be presented to the clerk, and a true copy thereof filed, certified by the clerk to be a true copy of the original.